Title: Enclosure: Memorial from Providence, Rhode Island, 28 June 1804
From: 
To: 


            
              Rhode Island 28 June 1804
            
             We the undersigned Citizens of the United States and inhabitants of the State of Rhode Island—having good cause to beleive that great exertions have been made by certain citizens of this state—actuated by local prejudices or perhaps by more sordid motives—to obtain a removal of the office of commissioner of loans from Providence to Newport—and apprehending it to be a duty which we owe to you—whose glory we cherish—and to the community whose interests we profess to serve—to portray the evils which would result from such a measure, respectfully submit to you the following considerations. 
             By the length of time which the office has been established in Providence—all persons, who have business to transact with it—have their mode of communication arranged, their correspondents appointed—and all their feelings and habits reconciled and familiarized with the existing arrangement— 
             Nearly four fifths in amount and above three fourths in number of the holders of the public debt, credited in the books of this office, reside in the town of Providence or its vicinity—and of more than fifty invalids who claim their pensions there—seven only are to be found on the whole island of Rhode Island—great therefore must be the additional inconvenience and expense occasioned by the removal of the office to New-Port
             The insular situation of New Port renders it in the winter of difficult access, the ferries by which alone it can be approached being often at that season of the year tempestuous or partially frozen and thereby dangerous or impassable 
             To send the office to the margin of the ocean would be displacing it from the centre of its concerns & thereby greatly increasing the aggregate distance to be travelled and of course the public inconvenience 
             The probable result from such a location of the office would be the transfer of nearly one half of the stock—now credited in it—to the books of the office in Boston—As motives of convenience would powerfully combine with the injured feelings of individuals to induce such a proceedure—And should afterwards the office here remain with the same expense, but with little more than half the business to perform, we humbly apprehend it would be a departure from those maxims of economy, which have rendered so illustrious the present administration—And on the other hand should the salary be proportionably reduced, the interested promoters of this deprecated removal would be filled with chagrin and disappointment instead of affection and gratitude— 
             Persuaded therefore that the existing & established modes which have long been used by the citizens of this state to receive the monies, due to them from the union, ought not to be deranged or interrupted without any obvious or adequate advantage—that the accommodation of the creditor of the United States and of the soldier wounded in their service ought to be preferred to the mere gratification of those who seek for office (for we conceive the only legitimate end of all offices is the benefit of the many and not of the few—to serve society and not to salary an individual) And finally that above all the public harmony ought not to be hazarded by useless and unpromising changes—we feel an assurance arising from our confidence in your public & private virtue—that whoever may discharge the duties of the office—the office itself will not be removed
            We remain with sentiments of the most profound respect and of the most lively and affectionate regard
            Sir Your Very Obt. & Very Hble Servts 
            
              
                Benj. West P.M
                James Fenner.
              
              
                Ebenezr. Thompson
                John C. Bucklin
              
              
                Jno. Mathewson
                Wheeler Martin
              
              
                Samuel Eddy
                John T Spalding
              
              
                Seth Wheaton
                Hy  P Franklin
              
              
                Saml. Thurber Junr.
                John Whipple
              
              
                Levi Wheaton
                Thomas Sessions
              
              
                Henry Smith
                Silvanus Martin
              
              
                Joel Metcalf
                Stephen Randal
              
              
                Otis Ammidon
                James Pettey
              
              
                Philip Martin
                Jona Russell
              
            
            
          